STONE, J.
We do not doubt, that the claim of plaintiff for injury to his horses and vehicles, asserted in this action, is of a class of property-rights, which passes to the assignee on an adjudication in bankruptcy. It is a suit for damages to property, the alleged result of negligence in the conduct of a ferry, in which the measure of recovery is the amount of the injury sustained, to which interest may be added. A claim of this kind is a provable debt against the estate of a bankrupt, and is alike assets of the bankrupt’s estate, which vests in the assignee.—Cole v. Roach, 10 B. R. 288; S. C. 37 Tex. 413; Sullivan v. Frost, 1 Mass. 511; Comegys v. Vasse, 1 Pet. 193; Rev. Stat. U. S. Sec. 5067.
We think it equally clear, that the present demand may be claimed and allowed as an exemption to the bankrupt, under the statute of Alabama, exempting a thousand dollars worth of personal property.—Rev. Stat. U. S., Section 5045; Act of Ala. approved, April 23, 1873, Sec. 1.—Pamph. Acts, 1872-3, 64.
Merely claiming exemption under this clause of the act, is, however, not- enough. The claim, to revest property in the bankrupt, or to fix its status as never having passed out of him, must be allowed, or. acquiesced in by the assignee.—Tucker v. Henderson, 63 Ala. 280; Walker v. Carroll, 65 Ala. 61. The demurrer to plaintiff’s replication to the plea of bankruptcy should have been sustained. We may add, we find in the complaint no claim for damage done the harness.
Reversed and remanded.